^^^^^                                  :• •                                                         . ^90yO(                                             ]¥l^


y^-f Someone. fi3cKupxp.m'yatSe-feJ/ me. $DOtfahk2 jt£-f uxwcb(pfiack -b Sfode

.L&4- m£ -fcKe. -fh£-kxX$ cprhXioi1/ £n£»ip l/m <w? <2>//my ePGfdrv~ ordaSKifl
her Sonne queStigrft akx>{ ma pyd She toll/ M- yad Knnu) SppTg/faVilCuJgaX ux^

So>^e Qiyffibflff ateo-Pme, jben my Q^S&CttHfcr lie pome She ws•fgl.KiviQ AoWe.jo*fc~xM okttfr


yfrl/\*}rrrternpJ3a£,KpiSL




                                                                                                                  ', JAM 08 2015
                                                                                                                  Aiiofl MWWw
                                                                                                                  ^\0©1  Af*rwt& Gt©^
                                                                                                                                 v*w»




                                   -•••".•                     '-            .,''•''               ',    '    ••'•''                        '        '       • ' ' '



                                                                                                         •^




                   _• •            .                      ".         ;       •'.•',                N          .               '   '


                                                                    • ,, •            •                       •           .           •         '                 ,


    • •   .                •           '                                 '                                          '•

1     . ' '•              •.                      ,                                            \        " :                                     •           ,:        •--

                                                                                                                                          . '- - r       ' 7'*;
               "               '                      •                                   '-